Name: Commission Regulation (EEC) No 2540/88 of 10 August 1988 on arrangements for imports into Spain of certain textile products (category 100) originating in South Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  Europe;  leather and textile industries;  trade policy
 Date Published: nan

 13. 8 . 88 Official Journal of the European Communities No L 223/11 COMMISSION REGULATION (EEC) No 2540/88 of 10 August 1988 on arrangements for imports into Spain of certain textile products (category 100) originating in South Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, South Korea before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 768/88 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into Spain of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into Spain of certain textile products (category 100) specified in the Annex hereto and originating in South Korea have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86 of 19 July 1988 , South Korea was notified of a request for consul ­ tations ; whereas, pending a mutually satisfactory solution, the Commission has requested South Korea for a provisional period of three months to limit exports to Spain of products falling within category 100 to 91 tonnes with effect from the date of the request for consultations ; whereas pending the outcome of the requested consul ­ tations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped , from South Korea to Spain before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from* South Korea to Spain after the entry into force of this Regulation shall be subject to the , double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from South Korea on or after 19 July 1988 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from South Korea before the date of entry into force of this Regulation . Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from South Korea to Spain between 19 July 1988 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas this quantitative limit should not prevent the importation of products covered by them shipped from 0 OJ No L 387, 31 . 12. 1986, p . 42. 0 OJ No L 84, 29 . 3 . 1988 , p. 1 . It shall apply until 18 October 1988 . No L 223/12 Official Journal of the European Communities 13. 8 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1988 . For the Commission Karl-Heinz NARJES Vice-President ANNEX Category CN code Description Third country Units Member State Quantitative limits from 19 July 1988 to 18 October 1988 100 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 590390 91 5903 90 99 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials South Korea tonnes ES 91